 


 HR 6347 ENR: 7(a) Real Estate Appraisal Harmonization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6347 
 
AN ACT 
To adjust the real estate appraisal thresholds under the 7(a) program to bring them into line with the thresholds used by the Federal banking regulators, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 7(a) Real Estate Appraisal Harmonization Act.  2.Appraisal thresholds Section 7(a)(29) of the Small Business Act (15 U.S.C. 636(a)(29)) is amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins of such clauses accordingly;  (2)by striking With respect to and inserting the following: 
 
(A)In generalWith respect to;  (3)in clause (i), as so redesignated, by striking for more than $250,000 and inserting , if such loan is in an amount greater than the Federal banking regulator appraisal threshold;  
(4)in clause (ii), as so redesignated, by striking for $250,000 or less and inserting , if such loan is in an amount equal to or less than the Federal banking regulator appraisal threshold; and  (5)by adding at the end the following: 
 
(B)Federal banking regulator appraisal threshold definedFor purposes of this paragraph, the term Federal banking regulator appraisal threshold means the lesser of the threshold amounts set by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation for when a federally related transaction that is a commercial real estate transaction requires an appraisal prepared by a State licensed or certified appraiser..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 